DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 8-12 and 14-17 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-7, and 13 are cancelled.  Claims 8-10 and 14-15 are amended.  Claims 16-17 are new.

Response to Amendment
	The amendments filed on 13 Sep. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the objection to claims 13 and 15 because of minor informalities is withdrawn.
	In view of Applicants amendments, the rejection of claims 1 and 8 under 35 USC 112(a) as failing to comply with the written description requirement is withdrawn.
	In view of Applicants amendments, the rejection of claims 1, 5, 8-9, 12, and 14-15 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn.
	In view of Applicants amendments, the rejection of claims 4-5 and 14 under 35 USC 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim from which it depends is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-5, 7, and 14 under 35 USC 103 as being unpatentable over Nielsen et al. (AACR annual meeting; published 2014), in view of Birger et al. (US 2006/0018831 A1; published 26 Jan. 2006) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-5, 7-12, and 14 under 35 USC 103 as being unpatentable over Nielsen et al. (AACR annual meeting; published 2014), in view of Birger et al. (US 2006/0018831 A1; published 26 Jan. 2006), in further view of Adams et al. (AJR; published 2010) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-5 and 7-15 under 35 USC 103 as being unpatentable over Nielsen et al. (AACR annual meeting; published 2014), in view of Birger et al. (US 2006/0018831 A1; published 26 Jan. 2006) and Adams et al. (AJR; published 2010), in further view of Berkner et al. (WO 92/15686 A1; published 1992) is withdrawn.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 16, the limitation of a step of companion diagnostics based on target to background ratio or absolute uptake is indefinite because it is not clear how the step should be performed.  The term companion diagnostic seems to be directed to objects such a PET tracers like 18F-labelled factor VIIa but it is not clear what action is being performed by the objects based on the target to background ratio or absolute uptake.  It is not clear what the term companion diagnostics refers to.  Claim 14 is indefinite because it is not clear what method in human qualifies as a method wherein a cancer entity where tissue factor directed therapy has been shown to be relevant in breast cancer, etc.  It is not clear what is meant by the term cancer entity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8-12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (AACR annual meeting; published 2014), in view of Birger et al. (US 2006/0018831 A1; published 2006), and Kurdziel et al. (J. Nucl. Med.; published 2011; see attached 892).

Nielsen et al. teach quantitative PET imaging of tissue factor expression using 18F-labeled active site inhibited factor VIIa (see title).  Nielsen et al. teach that active site inhibited factor VIIa (ASIS) was radiolabeled with N-succinimidyl 4-18F-fluorbenzoate ([18F]SFB) and purified….PET /CT imaging with [18F]ASIS can be used for specific, non-invasive imaging of TF expression (see abstract).  Nielsen et al. teach 73.-9.3 MBq [18F]ASIS in 160 µLsaline. The [18F]ASIS composition reads on a compositions comprising a positron emitting 18-F labelled factor VIIa imaging for use in diagnosis by PET imaging of a tissue factor expressing tumor in human, said agent comprising human FVIIa radiolabeled with 18-F for obtaining a PET image for the diagnosis of tumor tissue factor status for use of diagnosis, treatment monitoring of as a companion diagnostic based on target to background ratio or absolute uptake (SUV).  In addition, the [18F]ASIS composition reads on an agent as a diagnostic companion in a cancer where the tissue factor is shown to be relevant.
	Nielsen et al. do not teach administering [18F]FVIIa to human wherein the imaging agent is administered in a dose of 50-400 MBq followed by PET scanning 1-6 h after the imaging agent has been administered, quantification through SUVmax and SUVmean for obtaining a PET image for the diagnosis of tumor tissue factor status.
Birger et al. teach TF binding agent and use thereof (see title).  Birger et al. teach diagnosing, prophylaxis or treatment of disease or disorders related to pathobiology involving tissue factor (TF) including bleeding, cancer, inflammation, atherosclerosis and ischemia/reperfusion (see [0002], [0249]).  Birger et al. teach that radiolabeled TF agonists and/or antagonists may be valuable for diagnostic imaging with a gamma camera, a PET camera or a PET/CT camera, in particular for evaluation of TF expression of tumor cells, for grading the malignancy of tumor cells known to express TF receptors, for monitoring tumors with TF expression during conventional chemotherapy and radiation therapy (see [0008]).  Birger et al. teach that FVIIai is still able to bind tightly to TF in competition with active endogenous FVIIa and thereby inhibit TF function (see [0010]).  Birger et al. teach breast cancer (see [0046]).  Birger et al. teach SEQ ID no. 1 (see [0105]).  Birger et al. teach that if used with PET scanning 18F-fluorine labelling may be the preferable isotope, if a shorter half-life is sufficient (see [0087]).  Birger et al. teach labeling of rFVIIa with I-123 using 370 MBq 123I (see [0269]).  Radiochemical purity was determined on reverse phase chromatography on VYDAC C4 column with in line monitoring of the radio-signal.  The radiochemical purity was >95% (see [0271]).  Birger et al. teach a method of diagnosis comprising the administration of a compound therein (see [0041]).
	Kurdzeil et al. teach human dosimetry and preliminary tumor distribution of 18F-fluoropaclitaxel in healthy volunteers and newly diagnosed breast cancer patients using PET/CT (see title).  Kurdzeil et al. teach that 18F fluoropaclitaxel biodistribution studies in mdr 1a/1b knockout and wild type mice showed differences with pgp-efflux.  A recent paper showed that in a mouse xenograft model tumor uptake of 18F-fluoropaclitaxel correlated with tumor response to treatment with paclitaxel.  On the basis of preclinical data, a pilot study was conducted in healthy and volunteers and breast cancer patients (see pg. 1340).  Kurdzeil et al. teach that all subjects underwent an intravenous infusion of 18F-fluoropaclitaxel (mean, 192.4 MBq; range, 99.9-277.5 MBq (see pg. 1340).   Kurdzeil et al. teach PET scanning for about 280 min (see Figs. 1 and 2). Standardized uptake value (SUV) time activity curves were created for each organ and the tumors on the decay corrected image set.  The absolute tumor uptake was low (average maximum SUV [SUVmax], 1.8) (see pg. 1341).  Kurdzeil et al. teach an SUVmax of 1.2 (see Fig. 5) and SUVmax of 10 (see Fig. 6).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nielsen et al. (method of administering [18F]ASIS to mice and imaging by PET the tumor uptake of [18F]ASIS in tumor region where the uptake of [18F]ASIS measured in vivo by PET imaging correlated with TF expression and determining that the PET/CT imaging with [18F]ASIS can be used for specific non-invasive imaging of TF) by administering [18F]ASIS to a human wherein the [18F]ASIS is administered at a dose ranging from 99.9-277.5 MBq followed by PET imaging after the imaging agent has been administered, quantification through SUVmax for obtaining a PET image for the diagnosis of tumor tissue factor expression optionally to diagnose breast or pancreatic cancer as taught by Kurdzeil et al. and Birger et al. because it would have been expect to advantageously demonstrate the feasibility of using [18F]ASIS to image tumors in human subjects.  The duration of PET scanning is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill in the art would have art would have been arrived a PET scanning of 1-6 h after injection in order to arrive at an optimal SUV for the [18F]ASIS.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nielsen et al. by further including a step of treatment monitoring based on the SUV as taught by Birger et al. and Kurdzeil et al. because it would have been expected to advantageously enable determining the effect of treatment by PET.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nielsen et al. so that the method is for use as a diagnostic companion in a human wherein a cancer entity where tissue factor directed therapy has been shown to be relevant in breast or pancreatic cancer as taught by Birger et al. and Kudzeil et al. because it would have been expected to advantageously enable evaluation of TF expressing breast cancers in patient undergo therapy.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nielsen et al. by further including the step of companion diagnostics based on the target to background ratio or SUV as taught by Birger et al. and Kudziel et al. because it would have been expected to advantageously enable evaluating TF targeting therapies.

Claim(s) 8-12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (AACR annual meeting; published 2014), in view of Birger et al. (US 2006/0018831 A1; published 2006), and Kurdziel et al. (J. Nucl. Med.; published 2011; see attached 892), in further view of Berkner et al. (WO 92/15686 A1; published 17 Sep. 1992).

	Nielsen et al. teach as discussed above.
	Nielsen et al. do not teach that [18F]ASIS is an active site inhibited FVIIai and modified in such a way that is catalytically inactive.  Nielsen et al. do not teach that one or more amino acids are substituted by another amino acid or deleted optionally wherein the one or more amino acids comprise Ser344, Asp242 and His193.
	Birger et al. teach as discussed above.
	Kurdzeil et al. teach as discussed above.
	Berkner et al. teach modified factor VII (see title).  Berkner et al. teach that amino acids which form the catalytic site in factor VII such as Ser344, Asp242, and His193 in human and bovine factor VII may either be substituted or deleted (see pg. 8).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nielsen et al. by further substituting or deleting amino acids which form the catalytic site of factor VII such as Ser344, Asp242, and His193 as taught by Berkner et al. because it would have been expected to advantageously enable minimizing the likely hood of increasing antigenicity of the molecule or inhibiting its ability to bind to tissue factor.

Applicants Arguments
	Applicants assert that the cited prior art does not suggest that 18F-labeleed tissue factor VIIa should be tested in humans.  The only tests available could not predict whether a method according to the invention would work.  Nielsen 2014 concluded that PET/CT imaging with [18F]ASIS can be used for specific, non-invasive imaging of TF expression in mice.  Any statements in Birger regarding the use of labelled FVIIa as an imaging agent in humans are completely unsubstantiated and guesswork.  A reasonable expectation of success has not been established.  In the Dr. Kjaer 2019 declaration it was noted that in humans, kidney activity remains stable over time whereas in contrast, the kidney activity in mouse data reported in exhibit A decreases over time.  18F-FVIIai and [18F]ASIS in Nielsen 2014 are designations used to identify the same compound.  Mice do not express human FVIIa.  Human FVIIa will not bind to mouse TF.  The mice tested in Nielsen 2014 were nude mice with subcutaneous human pancreatic xenograft tumors.  In the mice the only possible target is the human TF expressed in xenografted human tumor cells.  Nielsen showed that the 18F-FVIIa is of potential use in as an imaging agent in human.  In human FVIIa will bind to target cells distributed all over the body including healthy cells and tumor cells.  Birger does not disclose any tests made in humans and Birger do not make any tests with 18F-FVIIa.  It is stated in Hicks that caution in extrapolating findings in animals to expectations in man is required and that several examples have been found where biodistribution studies in mice would not have predicted the clinical utility of existing PET tracers.  Hicks does not provide a skilled person with an expectation of success.  The biodistribution of 18F-FVIIa was unpredictable.  Biodistribution and pharmacokinetics impact radiation burden.  The concentration of radioactive construct in certain organs or other parts of the body is of relevance to detect the higher concentration of the radioactive probe in certain organ of the higher potential damage.  Radiation burden impacts negative side effects.  Methods based on SPECT and PET imaging are incomparable.  The dosage to be administered in a human is not mentioned in Birger.  Even if the dosage were mentioned it would not be applicable to PET.  It is surprising that useful images could be obtained in humans at 140 times lower dose than in mice.  There are differences between xenograft tumors and in situ tumors.  As shown in the Dr. Kjaer declaration and in the paper published online 22 May 2022 using the method according to present claim 1, tumors could be identified in 10 patients regardless of whether these tumors were situated in the pancreas, lungs, breast or cervix.  No reasonable expectation of success based on the prior art documents.  The cited motivation would be no more than a wish.  There were several obstacles that would make the skilled person doubt that the method applied in mice would work in humans well knowing that the method described in mice could not be directly extrapolated into humans as regards target to background ratio, biodistribution, dosage, and applicability to tumors that are not subcutaneous. 

Applicant's arguments filed 13 Sep. 2022 have been fully considered but they are not persuasive. Nielsen does suggest that [18F]ASIS should be tested in humans.  Nielsen developed and tested a derivative of human factor VII, the natural ligand to TF, labeled with 18F ([18F]ASIS).  In Nielsen, the nude mice contained human pancreatic xenograft tumors and underwent small animal PET/CT imaging.  Nielsen concludes by teaching that PET/CT imaging with [18F]ASIS can be used for specific, non-invasive imaging of TF.  According to Applicants, [18F]ASIS does not bind to mouse TF and so it is understood that Nielsen teaches that PET/CT imaging with [18F]ASIS can be used for specific, non-invasive imaging of human TF.  The Dr Kjaer declarations are ineffective for the reasons previously cited.  Kurdzeil teaches that preclinical studies in mice can serve as the basis for first in human studies for an 18F-labeled imaging agent.  Kurdzeil teaches and makes obvious the dose for an 18F-labeled imaging agent in humans.  At pg. 1340, Kurdzeil teaches and makes obvious a dose range of 99.9-277.5 MBq.  A person of ordinary skill in the art contemplating administering [18F]ASIS to humans would have used a similar dose range since the Kurdzeil teaches that above dose range is adequate for human PET studies.  Kurdzeil teaches that human studies are needed to determine dosimetry.  Both Nielsen and Birger establish a reasonable expectation of success.  Nielsen teaches that PET images showed high uptake in tumor regions.  Blocking with cold ASIS significantly reduced the uptake of [18F]ASIS.  PET/CT imaging with [18F]ASIS can be used for specific, non-invasive imaging of human TF expression.  This is sufficient to establish a reasonable expectation of success.  Birger teaches imaging agents for detecting human TF.  Birger teaches that the FVIIa molecules of the present invention are particularly useful for administration to humans.  At [0087], Birger contemplates PET scanning using a 18F label as the preferred isotope.  This is sufficient to provide a reasonable expectation of success.  Nielsen, Birger, and Kurdzeil provide adequate motivation to administer [18F]ASIS to human subjects.  A person of ordinary skill in the art would have been motivated to administer [18F]ASIS to human subjects in order to gain the advantage of at least demonstrating the feasibility of using [18F]ASIS to image TF expressing tumors and to provide radiation dosimetry measurements in humans.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618